Citation Nr: 0532603	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the thoracic spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for DJD of the thoracic and lumbar spine, 
assigning a 10 percent evaluation; and granted DJD of the 
cervical spine, assigning a 10 percent evaluation, both 
evaluations are effective from February 1, 1998. 

In December 1998, the veteran testified before a hearing 
officer sitting at the RO.

In an April 1999 hearing officer decision, the RO increased 
the evaluation for DJD of the lumbar spine to 40 percent, 
granted a separate 10 percent evaluation for DJD of the 
thoracic spine, and continued a 10 percent evaluation for DJD 
of the cervical spine. 

In September 2004, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA has a 
duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The veteran is currently assigned a 40 percent evaluation for 
DJD of the lumbar spine, a 10 percent evaluation for DJD of 
the thoracic spine, and a 10 percent evaluation for DJD of 
the cervical spine.  

In September 2004, the Board remanded the case to afford the 
veteran VA orthopedic and neurological examinations.  The VA 
examiner was requested to determine the current severity of 
the veteran's service-connected spine disabilities.  In April 
2005, the veteran underwent a VA orthopedic examination.  

On review, the Board finds that the April 2005 VA examination 
was inadequate for rating purposes.  It appears that the 
examiner only provided ranges of motion for the thoracolumbar 
spine.  No ranges of motion were provided for the cervical 
spine.  In order to evaluate the veteran's service-connected 
spine disabilities under the new rating criteria, the actual 
range of motions are required.  See generally, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).

Further, there is no VA neurological examination report in 
the claims folder, and it is unclear whether the veteran ever 
underwent such an examination.  Review of the record shows 
that a neurological examination was requested at the same 
time the April 2005 orthopedic examination was requested.  
According to a May 2005 deferred rating decision, the RO 
questioned whether a separate neurological examination had 
been conducted.  Subsequent evidence in the claims folder 
does not address whether such an examination ever took place.  

X-rays associated with the April 2005 VA examination show 
considerable degenerative disc disease of the lower thoracic 
and upper lumbar spine.  The examiner indicated that there 
was no evidence of neurological deficit in the upper and 
lower extremities, but recommended that the veteran see the 
neurologist for complaints of numbness on his face and head.  
The veteran has also been diagnosed with polyneuropathy and 
had complaints of decreased sensation on the lateral side of 
either foot during the April 2005 examination.  

Thus, the Board finds that additional VA 
orthopedic/neurological examinations should be scheduled.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the overall picture of his 
cervical, thoracic, and lumbar spine 
disabilities.  The claims folder should 
be reviewed by the examiner prior to the 
examination. All necessary tests and 
studies should be performed.  The 
examiner is requested to:

(a) Describe applicable ranges of motion 
in terms of degrees of the cervical, 
thoracic, and lumbar spine.  

(b) Comment on whether the cervical, 
thoracic, and lumbar spine exhibit 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  Also, the examiner 
should express an opinion as to the 
degree to which pain significantly limits 
functional ability during flare- ups or 
on repeated use.

(c) Indicate whether the intervertebral 
disc disease of the thoracic and lumbar 
spine is a part of service-connected DJD 
of the thoracic and lumbar spine.  If so, 
the examiner should comment on the 
neurological manifestations of the disc 
disease, including the number and 
duration of incapacitating episodes the 
veteran has experienced over the past 
year.  The examiner should also indicate 
if there is any evidence of disc disease 
of the cervical spine.

(d) Comment on any neurological 
abnormalities attributable to the 
degenerative changes in the veteran's 
cervical, thoracic, and lumbar spine.  If 
neurological abnormalities are found, the 
specific nerve(s) affected and the degree 
of impairment exhibited should be 
specified.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues of entitlement to 
an evaluation in excess of 40 percent for 
DJD of the lumbar spine; entitlement to 
an evaluation in excess of 10 percent for 
DJD of the thoracic spine; and 
entitlement to an evaluation in excess of 
10 percent for DJD of the cervical spine.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

